NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           BRITTANY M., Appellant,

                                         v.

     DEPARTMENT OF CHILD SAFETY, A.M., G.M., E.M., Appellees.

                              No. 1 CA-JV 22-0077
                                FILED 8-4-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD39483
                 The Honorable Robert Ian Brooks, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Michelle R. Nimmo
Counsel for Appellee Department of Child Safety
                        BRITTANY M. v. DCS et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Cynthia J. Bailey and Vice Chief Judge David B. Gass joined.


T H U M M A, Judge:

¶1            Brittany M. (Mother) appeals from an order terminating her
parental rights to her biological children, A.M., G.M. and E.M. Mother
argues the Department of Child Safety (DCS) did not make diligent
reunification efforts by failing to provide court-ordered in-home drug
testing and that termination was not in the children’s best interests. Because
Mother has shown no reversible error, the order is affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            In June 2020, the children’s paternal grandparents filed a
dependency petition alleging Mother and the children’s Father were unable
or incapable of providing for the children’s basic needs.1 The petition noted
that the children, who were eight, four and two years old, had been living
with petitioners “on and off” for most of their lives. In July 2020, DCS
substituted in as petitioner, filing an amended dependency petition
asserting that Mother and Father were neglecting to provide proper and
effective parental care and control due to domestic violence and Father’s
substance abuse, including methamphetamine use. Although initially
placing the children with Mother, in September 2020, the court placed the
children with paternal grandparents after Mother went to Tennessee for
several days, leaving the children without a legal guardian. The children
have been placed with paternal grandparents ever since.

¶3             In September 2020, the children were found dependent as to
both parents and the court adopted a family reunification case plan. The
court ordered DCS to provide, and both parents to participate in, a variety
of reunification services, including family preservation services for Mother,
coordination with Mother’s psychiatric services, parent-aide services, a hair



1Although Father’s parental rights to the children were terminated and he
appealed from that decision, his appeal was dismissed pursuant to Arizona
Rule of Procedure for Juvenile Court 106(G).


                                      2
                        BRITTANY M. v. DCS et al.
                          Decision of the Court

follicle test, TERROS substance abuse treatment, random urinalysis testing
and therapeutic services.

¶4             Although Mother participated in services more than Father,
she failed to participate consistently. Mother completed less than half of her
requested drug tests, completed a hair follicle that was positive for
methamphetamine and failed to complete any substance abuse treatment
despite at least three referrals to TERROS. Although Mother participated in
some therapeutic services, she failed to address domestic violence issues
and did not successfully complete counseling services. After two referrals,
Mother was unsuccessfully closed out of parent-aide services.

¶5           Mother claims to suffer from moyamoya, a disease that can
cause strokes. Mother testified she was diagnosed with moyamoya in
August 2021, more than a year after the dependency began, but did not
provide any documentation to support her diagnosis. Nevertheless, the
court attempted to accommodate her condition, ordering DCS in early
August 2021 to arrange in-home drug testing. DCS, however, had not
provided Mother in-home drug testing by the termination adjudication.

¶6            At a November 2021 review hearing, the court granted DCS’
motion to change the case plan to severance and adoption. The resulting
motion to terminate alleged, as to Mother, 15-months time-in-care. See Ariz.
Rev. Stat. (A.R.S.) § 8-533(B)(8)(c) (2022).2

¶7             In February 2022 the superior court held a severance
adjudication, where Mother and others testified. After taking the matter
under advisement, the court granted the motion to terminate in March 2022.
Among other things, the court found Mother failed to participate in services
without explanation. Furthermore, the court found Mother repeatedly
minimized Father’s substance abuse, the domestic violence between the
parents, her ability to meet the children’s needs and the stability of her
mental health. The court also found that termination was in the best
interests of the children.

¶8           This court has jurisdiction over Mother’s timely appeal
pursuant to Article 6, Section, 9, of the Arizona Constitution, A.R.S. §§ 8-
235(A), 12-120.21(A) and 12-2101(A) and Ariz. R.P. Juv. Ct. 103-104.




2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                         BRITTANY M. v. DCS et al.
                           Decision of the Court

                               DISCUSSION

¶9             As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground
articulated in A.R.S. § 8-533(B) has been proven and must find by a
preponderance of the evidence that termination is in the best interests of the
children. See Kent K. v. Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005); Michael J. v.
Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249 ¶ 12 (2000). Because the superior
court “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and resolve disputed facts,” this court
will affirm an order terminating parental rights so long as it is supported
by reasonable evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93
¶ 18 (App. 2009).

I.     The Time-in-Care Finding Is Supported by Clear and Convincing
       Evidence.

¶10           DCS had to prove by clear and convincing evidence that (1)
DCS made diligent efforts to provide reunification services, (2) the children
had been in an out-of-home placement under court supervision for a
cumulative total of 15 months or longer, (3) Mother was unable to remedy
the circumstances that caused the children to be in the out-of-home
placement and (4) there was a substantial likelihood that Mother would not
be capable of exercising proper and effective parental care in the near
future. See A.R.S. § 8-533(B)(8)(c). On appeal, Mother does not challenge the
second, third or fourth of these required showings, which the court
properly found DCS had proven by clear and convincing evidence.

¶11           Mother’s argument on appeal is that DCS failed to prove that
it made diligent efforts to provide appropriate reunification services, which
limited her ability to remedy the circumstances causing the children to be
in an out-of-home placement. Mother argues that, given her health issues
related to moyamoya, she was unable to complete a significant number of
drug tests and DCS’ failure to provide in-home drug testing significantly
affected her ability to resolve the circumstances that led the children to be
in care.

¶12           “The purpose of providing reunification services is to afford
a parent ‘the time and opportunity to participate in programs designed to
improve the parent’s ability to care for the child.’ Such efforts also enable
[DCS] to evaluate a parent’s progress, or lack thereof, toward making
reunification possible.” Jordan C., 223 Ariz. at 96 ¶ 31 (citation omitted).




                                       4
                          BRITTANY M. v. DCS et al.
                            Decision of the Court

¶13           In terminating her parental rights, the superior court found
Mother was “unable to discharge her parental responsibilities due to
domestic violence, mental health instability, diminished parenting
capacities, and an inability to recognize the harm that Father’s substance
abuse poses to the children.” In doing so, the court noted that, in August
2021, it ordered “the Department to arrange for in-home drug testing for
the Mother. It does not appear that the Department complied with this
order. However, Mother’s testimony undercut the need for this order and
the Department’s failure to comply with this order does not negate the
reasonable and diligent efforts they have made.” The court’s termination
ruling was not based on Mothers drug testing, drug use or lack of sobriety.
Therefore, Mothers primary argument regarding DCS’ failure to provide
in-home drug testing does not suggest reversible error.

¶14           DCS provided Mother with access to numerous services,
including three referrals to TERROS substance abuse treatment and two
referrals to parent-aide services. Mother never successfully completed an
intake with TERROS and was unsuccessfully closed out of parent-aide
services. DCS was “not required to . . . ensure that a parent participates in
each service it offers.” Maricopa Cnty. Juv. Action No. JS-501904, 180 Ariz.
348, 353 (App. 1994). Additionally, while Mother engaged in some
therapeutic services, she did not address the relevant domestic violence
issues most important when considering if the circumstances which led to
out-of-home placement had been resolved.

¶15          Mother has not shown the court erred in finding DCS
provided appropriate reunification services or in finding “as a factual
matter that Mother chose not to participate” in services offered. Thus,
Mother has not shown DCS failed to make diligent efforts to provide
appropriate reunification services or that the court erred in finding that
DCS had provided appropriate services.

II.    The Best Interests Finding Is Supported by a Preponderance of the
       Evidence

¶16           Mother argues that the superior court abused its discretion in
finding that termination was in the best interests of the children.
“Termination is in the child’s best interests if either: (1) the child will benefit
from severance; or (2) the child will be harmed if severance is denied.” Alma
S. v. Dep’t of Child Safety, 245 Ariz. 146, 150 ¶ 13 (2018). Courts “must
consider the totality of the circumstances existing at the time of the
severance determination, including the child’s adoptability and the
parent’s rehabilitation.” Id. at 148 ¶ 1.


                                        5
                       BRITTANY M. v. DCS et al.
                         Decision of the Court

¶17           To the extent that Mother’s best interests argument is based
on her assertion that DCS failed to make diligent efforts to provide
appropriate reunification services, that argument fails for the reasons set
forth above. To the extent Mother argues the trial evidence otherwise does
not support the best interests finding, she has shown no error.

¶18           The superior court found the children would benefit from
termination because their placement was familial, open to adoption and
meeting their needs. The court also found the placement would provide
valuable permanence and stability for the children. Reasonable evidence
supports the finding that the children would benefit from termination
because they are in an adoptive placement able to provide for both their
basic needs and the special needs of two of the children. Accordingly,
Mother has not shown the court abused its discretion in finding that
severance is in the children’s best interests.

                              CONCLUSION

¶19           The order terminating Mother’s parental rights to A.M, G.M.
and E.M. is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        6